Citation Nr: 9905672	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-12 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
status post gunshot wound of the right foot.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1987 to April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In July 1992, the veteran disagreed with an April 1992 rating 
decision which denied an increased evaluation for his 
service-connected right foot disability as well as 
entitlement to service connection for the right shoulder, 
left hand and wrist, and cervical strain.  In the July 1992 
statement, the veteran stated that he disagreed with the 
April 1992 rating decision and he specifically listed 
disagreement with the denial for service connection for his 
back, wrist, arm, and neck.  The veteran did not specifically 
list disagreement with the initial rating of 10 percent 
assigned for his service-connected right foot disorder.  As 
such, the only issues discussed in the RO's August 1992 
Statement of the Case were the issues of service connection.  
Regulations at that time provided that "[t]he notice of 
disagreement should be in terms which can be reasonably 
construed as a desire for review of that determination."  
38 C.F.R. § 19.118 (1992).  It was reasonable for the RO to 
construe that the veteran disagreed with the denial of 
service connection and not with the assignment of a 10 
percent schedular rating.  The veteran thereafter failed to 
perfect an appeal on the issues of service connection, and he 
did not ask for an increased evaluation for the right foot at 
that time.  In conjunction with the service connection 
claims, the veteran requested a personal hearing, which was 
rescheduled at his request, and for which he failed to appear 
in October 1992.  

Accordingly, the Board's appellate consideration will be 
limited to issue listed on the cover page of this decision.  
See Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999) (providing for a distinction between an original rating 
and a claim for an increased rating).

In that regard, it is also noted that the veteran was awarded 
an increased evaluation, from 10 to 20 percent, for his 
service-connected right foot disability, by a June 
1998 rating decision.  Since he continues to disagree with 
the current rating assigned, the claim of an increased rating 
above 20 percent for this disability remains at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits is awarded).


FINDING OF FACT

The veteran's service connected right foot disability is 
currently manifested by healed and stable fractures of the 
foot and metatarsals with increased pain in the area that may 
be associated with a plantar-type neuroma from the entrance 
wound; with moderately symptomatic symptoms and decreased 
sensation of the fifth toe from the previous wound.  


CONCLUSION OF LAW

The criteria for a rating above 20 percent for a right foot 
disability, characterized as status post gunshot wound with 
fracture of the fourth and fifth metatarsals, of the right 
foot with persistent plantar pain with weight bearing is have 
not been met.  38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 
4.7, 4.71a, Diagnostic Codes 5284, 5285, 38 C.F.R. § 4.73, 
Diagnostic Codes 5310, 5311, 5312 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are assigned under the Schedule for 
Rating Disabilities that is found in 38 C.F.R. § Part 4 
(1998) and is designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  Id.  In evaluating the severity of particular 
disability, it is essential to consider its history.  38 
C.F.R. §§ 4.1 and 4.2 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


A.  Procedural History and Factual Background

In a February 1991 rating action, service connection was 
granted for residuals of a gunshot wound to the right foot, 
and the disorder was classified as status post gunshot wound 
with fracture of the fourth and fifth metatarsals, right 
foot, persistent plantar pain with weight bearing.  From the 
service medical records, a February 1990 private hospital 
report and a November 1990 VA examination, the RO determined 
that a 10 percent rating was in order.  Service medical 
records reveal that in February 1990, the veteran was struck 
in the right foot by a random gunshot as his stood in a 
crowd.  

February 1990 private hospital records reveal that the bullet 
struck the dorsum of the right foot and overlined the distal 
portion of the right fifth metatarsal and exited on the 
plantar aspect of the right foot between the distal portion 
of the right fourth and fifth metatarsals.  The wound was 
described as a clean, obviously low velocity by high caliber 
gunshot wound with the entrance and exit as described and 
with non displacement by comminuted gunshot wound fracture of 
the junction of the middle and distant third of the right 
fifth metatarsal.  Circulation was intact and the veteran 
complained of numbness of the right foot and pain on walking.  

At a November 1990 VA examination, physical examination of 
the right foot revealed that there was a healed site of the 
entry site of the bullet to the midtarsal region on the 
lateral border of the dorsum of the foot.  There was an exit 
wound over the mid aspect of the plantar surface of the foot 
underlying the third and fourth metatarsals.  There was no 
swelling or increased temperature in the foot.  There was 
normal vascularity, dorsalis pedis and posterior tibial 
pulses.  The foot was carried at a normal angle.  He had 
decreased sensation to light touch over the fourth and fifth 
toes.  There was no active extension present to the fifth 
toe.  There was no pain over the dorsum of the foot and there 
was good passive mobility of the mid foot region.  There was 
no evidence of motion at the area of fracture.  Passive 
motion at the left tarsophalangeal and proximal 
interphalangeal joint of the fourth and fifth toes was normal 
without pain.  The plantar surface of the foot revealed a 
scar area described as approximately 2 centimeters and 
circular in diameter.  That area was painful to light 
palpation and increased as the pressure was increased.  

X-ray examination revealed that there appeared to be a healed 
fracture with surrounding small particular matter having a 
density consistent with metal.  There was a synostosis 
present between the fourth and fifth metatarsals.  It was 
uncertain whether that was part of the traumatic injury or a 
subsequent change from an operative procedure.  On non 
weightbearing lateral views of the foot, there appeared to be 
a small bony protuberance from the plantar aspect of the 
fifth metatarsal at the area of fracture site.  

The VA examination diagnosis was status post gunshot wound 
with fracture of the fourth and fifth metatarsals, right 
foot, persistent plantar pain with weight bearing-moderately 
symptomatic.  It was noted that the veteran continued to limp 
on the foot and had difficulty with weightbearing.  

In August 1991, the veteran was seen on an outpatient basis 
at VA for status post gunshot wound to the right foot.  
Physical examination revealed that there was tenderness to 
palpation at the plantar aspect of the right fifth 
metatarsal.  X-rays reportedly revealed that there was 
synostosis at the right fifth and fourth metatarsals.  In 
October 1991, the veteran was seen by the VA for complaints 
of right foot pain and swelling.  There were no signs of 
infection and there was minimal swelling, and tenderness in 
the scars.  There was no cellulitis and it was noted that the 
veteran had been walking without shoestrings.  

In January 1992, the veteran underwent a VA orthopedic 
examination.  Physical examination revealed a satisfactory 
gait, although moderately "antalgic" due to right foot 
pain.  Examination of the right foot revealed a one 
centimeter entrance wound on the dorsum of the right foot 
with a 1.5 centimeter exit wound on the sole of the right 
foot.  It was noted that there was minimum dorsal tenderness 
and moderate tenderness on the sole of the foot over the exit 
wound.  The examiner stated that the wounds were well healed, 
and that the metatarsals were nontender.  The alignment of 
the foot was satisfactory and there was no lesser toe 
deformity.  It was noted that radiographs demonstrated 
malunion of the fourth and fifth metatarsal of the right foot 
due to gun shot, and that the fractures were healed.  The 
actual x-ray report revealed that there was a healed fracture 
of the right fifth metatarsal that was "undisplaced" and 
foreign bodies were seen (in) soft tissue.  Bone spurs were 
identified laterally on the fourth metatarsal.  There was no 
other abnormality.  The impression was old trauma.

The examination diagnosis was malunion of the fourth and 
fifth metatarsals, right foot, status post gunshot wound, 
moderately symptomatic.  

A March 1997 VA outpatient treatment record revealed that the 
veteran was seen for right foot pain, with pain on activity 
when wearing shoes and walking.  In a March 1997 VA x-ray of 
the right foot, it was noted that there was no evidence of 
degenerative joint disease.  It was noted that there was an 
old fracture of the distal fifth metatarsal with minute 
metallic fragments present since 1990 and unchanged.  

In July 1997, the veteran requested a prosthetic device in 
the form of a non constricting right shoe.  

In June 1998, the veteran underwent a VA examination for the 
bones.  By history it was again noted that the veteran had 
been shot in the right foot with a 3.62 millimeter gun.  The 
veteran was struck from behind with an entrance on the bottom 
and exit on the top of his foot.  The veteran indicated that 
his foot was stable, but that it gave him a lot of pain to 
palpation in that area, especially by the gunshot wound.  The 
examiner noted that the veteran complained mostly of problems 
with shoe wear because his foot was very tender.  He also 
noted having decreased sensation in that portion of his foot 
in those toes.  

Physical examination revealed that he had an entrance wound 
on the plantar aspect of his foot and an exit wound on the 
dorsal aspect approximately 1 centimeter in diameter.  The 
examiner noted that there was tenderness over both of those 
wounds, and that on the plantar aspect there was actually 
pain to palpation and reported paresthesia with palpation in 
that area.  The veteran had decreased sensation over the 
entirety of the fifth toe and the lateral aspect of the 
fourth toe.  

Regarding X-rays, the examiner reported that radiographs 
showed an old fracture of the right fourth and fifth 
metatarsal shaft with significant deformity of the fifth 
metatarsal from the previous fracture and retained metallic 
fragments and debris in that area.  

In the impression section, the examiner wrote:

The patient is status post gunshot wound and 
fracture of the right foot with fourth and fifth 
metatarsal fractures.  At this time these appear to 
be healed and stable.  However, he does have 
increased pain in this area that may be associated 
that a plantar-type neuroma from the entrance 
wound.  At this point, it appears that his symptoms 
are moderately symptomatic.  He also has decreased 
sensation of the fifth toe from this previous 
wound.  

In a June 1998 rating decision, the RO increased the 
veteran's disability rating from 10 percent to 20 percent 
disabling based upon the aforementioned medical evidence.  

In a July 1998 Statement of the Case, the RO explained that 
the rating was increased to 20 percent because the veteran's 
foot injury resulted in moderately severe symptoms.  The RO 
determined that a higher evaluation of 30 percent was not 
warranted because there was no evidence of foot injury 
resulting in severe symptoms.  In discussing the aspects of 
whether the veteran was entitled to a higher evaluation, the 
RO described the criteria necessary for a higher rating under 
Diagnostic Code 5284 of 38 C.F.R. § 4.71a; the diagnostic 
code under which the veteran's right foot disability was 
rated in the June 1998 rating decision. 

In his August 1998 Substantive Appeal, VA Form 9, the veteran 
stated that since being shot in 1989, his gunshot wound to 
the right foot had increased in severity in the form of pain.  
He requested that consideration be given to the duration that 
he could stand and the type of shoes he was able to wear. 

In December 1998, the veteran's representative argued that, 
due to his service-connected right foot disability, the 
veteran had pain and difficulty standing and wearing regular 
footwear and that the evidence of record at least put the 
veteran's case in equipoise for consideration of the 
assignment of the next higher evaluation.   


B.  Legal Analysis

The Board has reviewed the evidence of record as well as the 
veteran's arguments and contentions and determines that an 
evaluation in excess of 20 percent for his right foot 
disability is not warranted at this time.  

In addition to the pertinent law and regulations set forth 
above, specifically, the veteran's right foot disability has 
been evaluated under Diagnostic Code 5284.  This provision 
provides for a 10 percent rating for a moderate foot injury, 
a 20 percent disability evaluation for a moderately severe 
foot injury, and a 30 percent disability evaluation is 
assigned for a severe foot injury.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (1998).  

To attain a rating of 40 percent, the disability must be 
manifested by actual loss of use of the foot.  Id.  Loss of 
use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., does not reveal that the veteran has 
lost actual use of the foot, or that he has severe symptoms 
associated with his disability.  Rather, it shows that the 
veteran has pain at the wound site.  While the veteran 
reports that he experiences pain with standing for any 
duration and other increased activity, the VA examiner in 
June 1998 opined that the veteran's symptoms were moderately 
symptomatic.  The gunshot wounds of the fourth and fifth toes 
were described as healed and stable, even with the decreased 
sensation of the fifth toe.  The description of the veteran 
by the examiner more closely approximates a moderately severe 
foot injury at best, and not a severe foot injury.  38 C.F.R. 
§ 4.7 (1998).

The Board has also considered the possible applicability of 
other Diagnostic Codes to the veteran's right foot 
disability.  The current 20 percent is appropriate for a 
moderately severe malunion or nonunion of the tarsal or 
metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Code 5283 
(1998).  A 30 percent rating under that code requires severe 
residuals and a 40 percent rating requires actual loss of use 
of the foot, which, as discussed above, neither are evident 
in the veteran's case.  

The ratings for a moderately severe wound of the muscles of 
the foot, under Muscle Group X, provide for a 30 percent 
rating when the wound is severe.  38 C.F.R. 4.73, Diagnostic 
Code 5310 (1998).  Therefore, a rating in excess of 20 
percent could not be assigned under the criteria for muscle 
injuries because, as described in the record, the veteran has 
moderate symptomatology which at most can be construed as 
moderately severe.  Id.  Additionally, to obtain a 30 percent 
rating under Diagnostic Codes 5311 and 5312, for propulsion 
of plantar flexion of the foot and dorsiflexion of the foot, 
respectively, the evidence would have to show that the 
veteran's disability was severe, which, again, has not been 
indicated by the objective evidence of record. 

The Court in DeLuca v. Brown, 8 Vet. App .202 (1995) held 
that it is improper to assign a particular disability rating 
where the examination recorded only range of motion without 
consideration of functional loss on use due to flare-ups.  
DeLuca 8 Vet. App. at 205 (1995), see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991).  In addition, the 
Court stated that 38 C.F.R. § 4.45 applies to evaluating 
injuries of the joints and that an examination should 
consider the degree of additional range-of-motion loss due to 
pain, weakened movement, excess fatigability and 
incoordination.  DeLuca, 8 Vet. App. at 207.  The VA examiner 
in June 1998 specifically indicated that the veteran had 
decreased sensation of the fifth to and increased pain in the 
area of the wound site, which takes into account the 
veteran's functional disability.  The functional impairment 
is no more than characterized by the current rating.  It is 
noted that there are no diagnostic codes that address 
limitation of motion of individual toes.  

The Board is not unsympathetic to the veteran's contentions, 
and the representative's assertion that the benefit of the 
doubt rule should be applied because the evidence is relative 
equipoise.  However, the Board finds that the specific 
physician's report and other competent medical evidence of 
record, are of greater probative value than are the veteran's 
contentions and arguments.  The medical reports describe a 
disability which is not characterized as severe or an actual 
loss of use of the foot, but rather as a moderately 
symptomatic residual injury.  

To the extent that the veteran has reported specific 
impairment in being unable to stand for a certain duration of 
time, and that he has to wear prosthetic shoes, the Board 
finds the veteran's accounts of the same to be credible.  
However, the veteran's credible statements, when consider 
along with the objective findings as described above, do not 
establish that an increased evaluation is warranted.  
Therefore, his condition is more consistent with a disability 
characterized as a moderately severe foot injury.


C.  Conclusion

Taking into consideration all of the available information 
and the criteria set forth in the Schedule for Rating 
Disabilities, it is the finding of the Board that the 
preponderance of the evidence is against the veteran's claim, 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 1991).  


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
right foot disability, characterized as status post gunshot 
wound with fracture of the fourth and fifth metatarsals, of 
the right foot with persistent plantar pain with weight 
bearing is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

